100 Ga. App. 210 (1959)
110 S.E.2d 570
HODGES, by Next Friend
v.
GAY.
37798.
Court of Appeals of Georgia.
Decided September 21, 1959.
James R. Venable, for plaintiff in error.
Zachary & Hunter, W. E. Zachary, John C. Hunter, contra.
TOWNSEND, Judge.
1. Special grounds of a motion for new trial complaining that the court failed to charge on certain controlling *211 issues in the case, but which neither set forth in substance any pleadings or evidence raising such issues, nor refer to and identify the same by page number in the record, are too incomplete for consideration by this court. Maxwell v. Hollis, 214 Ga. 358 (104 S.E.2d 893); Kirby v. Whitlock-Dobbs, Inc., 97 Ga. App. 159 (3) (102 S.E.2d 631); Brewer v. Henson, 96 Ga. App. 501 (100 S.E.2d 661); Hartsfield v. Hartsfield, 87 Ga. App. 707 (2) (75 S.E.2d 276).
2. The general grounds of the motion for new trial, not being argued or insisted upon, are treated as abandoned.
The trial court did not err in denying the motion for new trial.
Judgment affirmed. Gardner, P. J., and Carlisle, J., concur.